Case 2:19-cv-00024-SEH Document 76 Filed 07/20/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

NAUTILUS INSURANCE
COMPANY,

Plaintiff,
VS.

EMPLOYERS MUTUAL
CASUALTY COMPANY;
SENTINEL INSURANCE
COMPANY LIMITED; THOSE
CERTAIN UNDERWRITERS OF
LLOYD’S OF LONDON
SUBSCRIBING TO VARIOUS
POLICY NUMBERS;' AND, THE
TRAVELERS INDEMNITY
COMPANY OF AMERICA,

Defendants.

 

 

No. CV 19-24-BU-SEH

ORDER

On July 17, 2020, Defendant Sentinel Insurance Company Limited filed an

Amended Motion for Admission of James H. Geiser, III Pro Hac Vice.” The

motion fails to comply with L.R. 83.1(d)(3).

 

' Policy Numbers N04NZ00790, NO5NZ16950, NO6NZ16880, and NO7NZ18290,

* Doc. 75.
Case 2:19-cv-00024-SEH Document 76 Filed 07/20/20 Page 2 of 2

ORDERED:

The Amended Motion for Admission of James H. Geiser, III Pro Hac
Vice’ is DENIED WITHOUT PREJUDICE to renewal in compliance with the
rules of this Court.

DATED this wot, of July, 2020.

ge A, Afecllor

 

SAM E. HADDON
United States District Judge

 

3 Doc. 75.
